Citation Nr: 0819981	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  02-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from November 1983 to November 
1986, and from March 1987 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
previously appealed issue of service connection for a low 
back disability was granted in an August 2005 rating 
decision, and is no longer before the Board. 

The Board remanded the claim to the RO in September 2004 and 
July 2006 for further development. 

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDING OF FACT

The veteran's current level of bilateral hearing acuity does 
not constitute a disability for which service connection can 
be granted under applicable VA regulations.


CONCLUSION OF LAW

The veteran does not meet the criteria for hearing loss in 
either ear due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 20 07); 38 C.F.R. 
§ 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
his hearing condition, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Sensorineural hearing loss may be 
presumed to have been incurred in service if it becomes 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent. 38 C.F.R. § 3.385.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 
Regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  Id.

The veteran maintains that he has had hearing loss since 
service due to noise trauma from artillery fire.  He is 
already in receipt of service connection for tinnitus due to 
in-service noise exposure.  

There is no evidence that the veteran currently has any 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Audiograms conducted in service, and 
after service in June 1996, November 2000 and April 2005, and 
January 2007, do not demonstrate any hearing loss disability 
that meets the criteria set forth in 38 C.F.R. § 3.385.  The 
examiner who conducted the April 2005 audiogram stated that, 
although the veteran scored 96 percent on the voice 
recognition portion on the earlier VA audiogram, he could not 
understand words spoken in English at this time.  He stated 
that, therefore, only the pure tone thresholds from this 
examination should be used to evaluate the veteran's hearing 
loss.  

As the medical evidence of record does not demonstrate a 
hearing loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385, the veteran's claim of service connection 
for hearing loss cannot be granted.  See 38 C.F.R. § 3.385, 
supra.

Consideration has been given to the veteran's statements in 
support of his arguments that he has hearing loss as a result 
of his service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without the 
corroboration of an actual clinical diagnosis of hearing 
loss, his statements do not constitute competent evidence of 
a diagnosis of hearing loss, nor do they establish a nexus 
between hearing loss and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board is obligated to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).

The veteran's service medical records are negative for any 
findings, complaints or treatment of an acquired psychiatric 
disorder.  The first diagnosis of a psychiatric disorder was 
in 1999, almost three years after service.  However, in a 
letter dated in October 2000, Rosa A. Coco Rivera, M.D., a 
specialist in internal medicine, stated that the veteran's 
low back pain provokes and/or contributes to his mood changes 
and depression.  As the veteran has been recently granted 
service connection for a low back disability, it must be 
determined whether the veteran's psychiatric disorder is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a), or is aggravated by 
the low back disability, Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The issue has been recharacterized to reflect this 
new theory of entitlement, and an examination is needed to 
resolve the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to the examiner prior to the 
examination.

The examiner should provide opinions 
regarding: A) the date of onset of the 
veteran's psychiatric disorder; B) whether 
there is any relationship between the 
veteran's service-connected low back 
disability and his psychiatric disorder; 
and C) whether it is at least as likely as 
not that the veteran's service-connected 
low back disability aggravates any current 
psychiatric disorder, and, if so, what 
level of disability is attributable to 
aggravation.  All medical opinions must be 
accompanied by a complete rationale based 
on sound medical principles.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


